Citation Nr: 1225998	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  08-35 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Adamson, Counsel



INTRODUCTION

The Veteran served on active duty from April 1943 to January 1946.  He died in August 2006.  The appellant is his widow.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2006 rating decision in which the RO, inter alia, denied the claim for service connection for the cause of the Veteran's death.  The RO reconsidered the claim after additional evidence was submitted, but continued the denial by way of a March 2007 rating decision.  In November 2007, the appellant filed a notice of disagreement.  A statement of the case (SOC) was issued in November 2008, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2008.

In her substantive appeal, the appellant requested a Board  hearing before a Veterans Law Judge at the RO.  A March 2011 letter informed her that her hearing was scheduled for April 4, 2011.  However, in correspondence received in March 2011, the appellant cancelled her hearing request.  

In July 2012, a Deputy Vice Chairman of the Board granted the motion of the appellant's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2011).

For the reasons expressed below, the matter on appeal is being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant when further action, on her part, is required. 





REMAND

The Board's review of the claims file that further RO action in this appeal is warranted.

To establish entitlement to service connection for the cause of the Veteran's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially to his death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  Service-connected disability will be considered as the principal cause of death when such disability, singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  To be considered a contributory cause of death, it must be shown that service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  It is not sufficient to show that service-connected disability casually shared in producing death; rather, a causal connection must be shown.  Id.  

The record reflects that the Veteran died in August 2006 due to cardiac arrest/sudden cardiac death, with underlying causes of coronary artery disease and hypertension.  At the time of the Veteran's death, service connection was in effect for posttraumatic stress disorder (PTSD).

The appellant contends that the Veteran's service-connected PTSD caused the heart condition that led to his death.  She reported that he was very combative during the last two years of his life and that his nerves were so bad that he could not even hold onto a coffee cup.  The appellant contends that this PTSD-related anxiety caused the heart condition that ultimately caused the fatal cardiac arrest.  In support of her claim, the appellant submitted several internet and newspaper articles discussing a potential correlation between PTSD and heart disorders.  Also in the claims file is a May 2011 statement by the Veteran's private heart doctor, prior to his death.  In this statement, the doctor referred to a volume of the Annals of Behavioral Medicine, in discussing that there is a possibility of PTSD resulting in an increased incidence of coronary artery disease.

In April 2010, the RO sought review of the Veteran's claims file by a VA physician to obtain an opinion regarding the cause of the Veteran's death.  

The claims file includes a memorandum in which a VA PTSD physician stated that because the general area of heart disease and coronary artery disease (CAD) is not a psychiatric condition, the question as to cause would be more appropriately addressed by a cardiologist.  

The claims file was then forwarded for a heart opinion.  The opinion apparently was prepared by a VA physician's assistant, and cosigned by a VA staff surgeon.  This opinion does not adequately address the questions at issue and is largely incomprehensible.  In particular, the author of the opinion ultimately concluded that "death due to cardiac arrest from coronary artery disease is not caused by, a result of, or aggravated beyond its natural PTSD."  In the remainder of the opinion, the author noted that the medical research does not support the claim of the Veteran's family that PTSD caused or contributed to CAD and death.  The author commented on a January 2007 article submitted by the family physician as establishing a possible link between PTSD and heart disease, but that "a link is not causality but implies speculation."  The author went on to note that researchers at the Harvard School of Public Health have discovered a new aspect of PTSD in that "it may increase the risk of heart disease," going on to say "the term 'may' implies speculation not causality."

The Board finds that the author of the April 2010 opinion failed to address the 2001 statement of the Veteran's physician, and also failed to assess the matter of whether the Veteran's PTSD as likely as not caused either cardiac arrest or the underlying cause of death, hypertension.  Thus, in addition to being somewhat incoherent, the opinion is incomplete.  The author also did not address whether the Veteran's service-connected PTSD contributed substantially or materially to death or that it aided or lent assistance to the production of death, in and of itself.  Thus, the Board finds that the August 2010 opinion is inadequate to resolve the claim. 

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Under these circumstances, the Board finds that further VA medical opinion-based on full consideration of the Veteran's documented medical history, the appellant's assertions, and comments by the Veteran's private physician, and supported by clearly-stated rationale-is needed to resolve  the claim for service connection for the cause of the Veteran's death.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Hence, the RO should arrange for the claims file to be reviewed by an appropriate physician to obtain the desired opinion.

Prior to arranging for the requested opinion,  to ensure that all due process requirements are met, and that the record before the physician while this matter is on remand, the RO should give the appellant another opportunity to present information and/or evidence pertinent to the claim on appeal.  The RO's letter to the appellant should explain that she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should obtain any additional evidence for which the appellant provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claim for service connection for the cause of the Veteran's death.  The RO's adjudication of the claim should include consideration of all evidence added to the record since the RO's last adjudication of the claim.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1. The RO should send to the appellant and her representative a letter requesting that the appellant provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record. 

The RO should also clearly explain to the appellant that she has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the appellant responds, the RO should assist her in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the appellant of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, or, a reasonable time period for the appellant's response has expired, the RO should forward the entire claims file (to include a complete copy of this REMAND) to an appropriate VA physician for a comprehensive review of the record and an opinion as to the relationship, if any, between service or the Veteran's service-connected PTSD and the Veteran's death.

Following review of the record, the physician should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that PTSD, or a disability deemed due to PTSD, caused or contributed substantially or materially to cause, the Veteran's death.

In rendering the requested opinion, the physician should consider and discuss all pertinent evidence of record-to particularly include the May 2001 statement by the Veteran's private heart physician, each of the articles submitted by the appellant and her representative, any other relevant medical literature, as well as the appellant's assertion that the service-connected PTSD caused anxiety to such a level that it caused or contributed to the Veteran's cardiac arrest/sudden cardiac death, or the underlying coronary artery disease or hypertension.  All pertinent medical treatment reports of record should also be considered.

The physician should set forth the complete rationale for the conclusions reached in a printed (typewritten) report.

4.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal in light of all evidence (to particularly include all that added to the claims file since the RO's last adjudication of the claim) and legal authority.

6.  If the benefit sought on appeal remains denied, the RO must furnish to the appellant and her representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The appellant need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  The RO is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals  is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


